     Case 2:18-cr-00170-APG-DJA Document 58 Filed 12/16/20 Page 1 of 5




1
     WILLIAM H. BROWN (7623)
     BROWN MISHLER, PLLC
2    911 N. Buffalo Dr., Ste. 202
3    Las Vegas, Nevada 89128
     Tel: (702) 816-2200
4
     Fax: (702) 816-2300
5    Email: WBrown@BrownMishler.com
     Attorney for Defendant
6
     Kenneth Hall
7
                          UNITED STATES DISTRICT COURT
8
                               DISTRICT OF NEVADA
9
      UNITED STATES OF AMERCIA,                      2:18-cr-00170-APG-DJA
10

11                       Plaintiff,              STIPULATION TO CONTINUE
12
      vs.                                              SENTENCING

13    KENNETH HALL,                                      (Fifth Request)
14
                         Defendant.
15

16

17          IT IS HEREBY STIPULATED AND AGREED, by and between
18
     Nicholas A. Trutanich, United States Attorney, and Daniel J. Cowhig,
19

20   Assistant United States Attorney, counsel for the United States of America,
21
     and William H. Brown, Esq., of BROWN MISHLER, PLLC, counsel for
22
     defendant Kenneth Hall, that the sentencing hearing currently scheduled for
23

24   January 6, 2021 at 1:00 p.m., be vacated and continued at least sixty (60)
25
     days (to at least March 8, 2021), or alternatively to a subsequent date and
26

27
     time convenient to the Court.

28          This Stipulation is entered for the following reasons:


                                             1
     Case 2:18-cr-00170-APG-DJA Document 58 Filed 12/16/20 Page 2 of 5




1
           1.    This is the fifth requested continuance for sentencing.

2          2.    On March 30, 2020, the Chief Judge for the District of Nevada
3
     entered Temporary General Order 2020-05, regarding Authorization for
4

5    Video and Teleconferencing Under the CARES Act and The Exigent
6
     Circumstances Created By COVID-19 And Related Coronavirus (hereinafter
7
     “General Order”), effective for a period of 90 days. On September 25, 2020,
8

9    the General Order was extended through December 28, 2020.
10
           3.    The General Order addresses the material effect upon the
11

12
     functioning of the Court brought on by the current state of emergency arising

13   from the COVID-19 and Coronavirus pandemic. The General Order finds,
14
     among other things, that for the duration of the General Order, in-person
15

16   Rule 32 felony sentencing hearings cannot be conducted in the District of
17
     Nevada without seriously jeopardizing public health and safety. The General
18
     Order further provides that Rule 32 sentencing hearings may, with the
19

20   consent of the defendant (upon advice of counsel), proceed by video or
21
     teleconference in individual cases, provided that the presiding Court
22

23
     specifically finds that to delay the matter further will cause serious harm to

24   the interests of justice. See also CARES Act, H.R. 748, Public Law No. 116-
25
     136. Given the rising numbers of COVID-19 infections within the United
26

27   States in general, and in Nevada in particular, the parties do not anticipate

28
     that the effects of the current pandemic will be sufficiently mitigated to


                                            2
     Case 2:18-cr-00170-APG-DJA Document 58 Filed 12/16/20 Page 3 of 5




1
     permit in-person hearings by the time of the current setting without creating

2    undue risk to the health of the courtroom participants. Moreover, given the
3
     disturbing trend of infections (and the Governor’s resultant one-month
4

5    extension of the “pause” through January 15, 2021), it is unlikely that there
6
     will be sufficient mitigation of these risks in less than 60 days from January
7
     6, 2021.
8

9          4.    Mr. Hall prefers an in-person sentencing without masks, after an
10
     opportunity to consult and prepare with his counsel in person for the
11

12
     sentencing and is willing to wait until prudent safety measures would allow

13   that to happen without unnecessary risk to any of the parties.
14
           5.    The government does not believe that on balance the interests of
15

16   justice would be harmed by a continuance to accommodate Mr. Hall’s
17
     preference. Should conditions permit an earlier sentencing, the government
18
     will not oppose a request by Mr. Hall to advance his sentencing.
19

20         6.    Therefore, to allow Mr. Hall to personally appear and to allow
21
     him to confer with his counsel in person beforehand, the parties seek a
22

23
     continuance of at least 60 days from the present setting (January 6, 2021).

24         7.    Defendant is in custody and does not object to the need to
25
     continue sentencing.
26

27

28




                                            3
     Case 2:18-cr-00170-APG-DJA Document 58 Filed 12/16/20 Page 4 of 5




1
           8.    The government agrees to the requested continuance.

2          This is the fifth request for a continuance of sentencing.
3
           Date: December 16, 2020
4

5     Counsel for KENNETH HALL                  NICHOLAS A. TRUTANICH
                                                United States Attorney
6

7     /s/ William Brown                         /s/ Daniel J. Cowhig
      WILLIAM H. BROWN                          DANIEL J. COWHIG
8
      BROWN MISHLER, PLLC                       Assistant United States Attorney
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28




                                            4
     Case 2:18-cr-00170-APG-DJA Document 58 Filed 12/16/20 Page 5 of 5




1
     WILLIAM H. BROWN (7623)
     BROWN MISHLER, PLLC
2    911 N. Buffalo Dr., Ste. 202
3    Las Vegas, Nevada 89128
     Tel: (702) 816-2200
4
     Fax: (702) 816-2300
5    Email: WBrown@BrownMishler.com
     Attorney for Defendant
6
     Kenneth Hall
7
                         UNITED STATES DISTRICT COURT
8
                              DISTRICT OF NEVADA
9
      UNITED STATES OF AMERCIA,                     2:18-cr-00170-APG-DJA
10

11                      Plaintiff,                ORDER CONTINUING
12
      vs.                                          SENTENCING DATE

13    KENNETH HALL,
14
                        Defendant.
15

16

17          Based on the pending stipulation of counsel, and good cause appearing
18
     therefore, the Court hereby vacates the current sentencing date of January 6,
19

20   2021 and continues the date, such that the new sentencing date shall be

21   March 24, 2021 at 2:00 p.m. in Courtroom 6C.
22

23
            DATED this 16th day of December, 2020.
24

25
                                     UNITED STATES DISTRICT JUDGE
26

27

28




                                           5
